       Case 5:21-cv-03051-SAC Document 6 Filed 07/23/21 Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


ADAM A. LOCKE,

                                   Plaintiff,

            v.                                              CASE NO. 21-3051-SAC

UNITED STATES OF AMERICA, et al.,


                                   Defendants.


                   MEMORANDUM AND ORDER TO SHOW CAUSE

I.   Nature of the Matter before the Court

      Plaintiff,        an    inmate    at    United       States      Penitentiary

Leavenworth (USPL) in Leavenworth, Kansas, filed this pro se civil

action alleging his constitutional rights were violated. He names

as defendants The United States of America, the Federal Bureau of

Prisons,   and    the    following     individuals        associated    with    USPL:

Warden D. Hudson, Captain B. Root, Correctional Officer D. Kitts,

Lieutenant Calkers, Ms. R. Echols, Nurse Dalgato, and Dr. Gregory.

Doc. 1, at 1-2. The Court has identified several deficiencies in

the complaint but will allow Plaintiff the opportunity to file an

amended    complaint         on   court-approved     forms     that     cures     the

deficiencies.

      As   the   factual      background     for   this    complaint,    Plaintiff

alleges that on December 17, 2019, Defendant Echols verbally abused

him and caused him to be locked into a steel cage in a hallway


                                         1
       Case 5:21-cv-03051-SAC Document 6 Filed 07/23/21 Page 2 of 14




near her office at USPL.1 Id. at 4-5. Defendants Calkers, Root,

and Kitts entered the hallway but refused to listen to Plaintiff’s

assertions that he had done nothing wrong. Id. at 5.

     When Defendant Calkers opened the cage door, Plaintiff got on

his knees with his hands behind his back, but Defendant Root threw

him into the wall and Defendant Calkers held Plaintiff’s hands

behind his back until Defendant Kitts placed him in handcuffs. Id.

Plaintiff told Defendant Root he had done nothing wrong, and

Defendant Root grabbed the back of Plaintiff’s head and smashed

his face into a wall, breaking his glasses and cutting Plaintiff’s

face over his left eye. Id. Defendant Root smashed Plaintiff’s

face into the wall a second time and held it there, grinding

Plaintiff’s    face   into   the   wall,   causing    the   left   side   of

Plaintiff’s face to swell and injuring Plaintiff’s left eye. Id.

At Defendant Root’s direction, Defendant Kitts took Plaintiff to

the Special Housing Unit (S.H.U.). Id.

     On the way to the S.H.U., Defendant Kitts apologized to

Plaintiff and said that he would not have handcuffed Plaintiff’s

hands behind his back “if I knew that they were going to do you

like that.’” Id. Defendant Kitts also said that he was afraid of

retaliation, so he would tell the truth about the incident but

only after his retirement. Id. If asked about the incident while


1 For screening purposes, the Court takes all the well-pleaded allegations in
the complaint as true. See Anderson v. Blake, 469 F.3d 910, 913 (10th Cir.
2006).

                                     2
      Case 5:21-cv-03051-SAC Document 6 Filed 07/23/21 Page 3 of 14




still employed at USPL, Defendant Kitts would deny seeing anything.

Id. at 5-6. Later that day, Plaintiff asked Defendant Calkers if

he had seen what Defendant Root did to Plaintiff; Defendant Calkers

replied that he had not seen anything, and it would be best to

leave it alone. Id. at 6.

     The following day, Plaintiff began to seek medical attention

for his injuries from Defendant Dalgato and, after some medical

requests were ignored, Plaintiff eventually spoke with Dr. Blair.

Id. After he explained to Defendant Blair what happened, Dr. Blair

said he would email medical staff about the assault and Plaintiff’s

request for medical assistance. Id. For over a year, however,

Plaintiff’s requests for medical treatment of the injuries caused

by Defendants Root and Calkers were ignored, despite assurances by

Defendant Hudson that Plaintiff would be escorted to medical

appointments.    Id.   at 6, 10. On November 19, 2020, Plaintiff

submitted an electronic cop out to Defendant Gregory identifying

his ongoing injuries from Defendant Root and stating that Plaintiff

suffered constant pain. Id. at 6. Defendant Gregory replied that

Plaintiff had said at an appointment “‘on 9-19,’” that his “‘neck

pain had resolved, but [he] had low back pain” and an “x-ray was

unremarkable.’”    Id.   Plaintiff   contends   that   “9-19”   refers   to

September 19, 2019, which was before the events at the heart of

this case. Id.



                                     3
         Case 5:21-cv-03051-SAC Document 6 Filed 07/23/21 Page 4 of 14




      Plaintiff asserts claims against Defendants in their official

and personal capacities. Id. at 8. He asserts that Defendants Root

and Calkers’ actions on December 17, 2019 constituted excessive

force in violation of Plaintiff’s constitutional rights under the

Eighth     and    Fourteenth     Amendments     to   the    United       States

Constitution. Id. Plaintiff also asserts an Eighth Amendment claim

against Defendants Echols, Kitts, and Calkers for failing to

intervene when Defendant Root assaulted Plaintiff, thereby acting

with a deliberate or reckless disregard for Plaintiff’s safety or

a substantial risk of serious harm to Plaintiff. Id. at 8-9.

Similarly, Plaintiff asserts that Defendant Dalgato failed to

report Defendant Root’s actions after Plaintiff informed her of

the assault. Id. at 9. As relief, Plaintiff seeks $5,000,000 in

damages, costs and fees associated with this case, and that

Defendants be criminally charged with assault and the failure to

report a felony offense. Id. at 11.

II.   Court-Approved Forms

      Local Rule 9.1(a) requires that “civil rights complaints by

prisoners under 42 U.S.C. § 1983 and pursuant to Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388,

91 S. Ct. 1999, 29 L. Ed. 2d 619 (1971), must be on forms approved

by the court.” See D. Kan. Rule 9.1(a). The same rule identifies

information which must be included in such a complaint. See D.

Kan. Rule 9.1(f). Although Plaintiff’s complaint is filed on a

                                      4
      Case 5:21-cv-03051-SAC Document 6 Filed 07/23/21 Page 5 of 14




form, it is not the form approved by this court and the complaint

does not contain all the required information. Thus, Plaintiff is

directed to file    a complete and proper amended complaint upon

court-approved forms that cures all the deficiencies discussed

herein.

      An amended complaint is not simply an addendum to the

original   complaint,   and    instead    completely    supersedes    it.

Therefore, any claims or allegations not included in the amended

complaint are no longer before the court. Plaintiff may not simply

refer to an earlier pleading, and the amended complaint must

contain all allegations and claims that Plaintiff intends to pursue

in this action, including those he wishes to retain from the

original complaint. Plaintiff must write the number of this case

(21-3051) at the top of the first page of the amended complaint.

See Fed. R. Civ. P. Rule 10.

     If Plaintiff does not file an amended complaint within the

given time that complies with Local Rule 9.1 and cures all the

deficiencies discussed herein, this matter will be decided on the

current deficient complaint.

III. Screening Standards

     Because Mr. Locke is a prisoner, the court is required by

statute to screen his complaint and to dismiss the complaint or

any portion thereof that is frivolous, fails to state a claim on

which relief may be granted, or seeks relief from a defendant

                                   5
      Case 5:21-cv-03051-SAC Document 6 Filed 07/23/21 Page 6 of 14




immune from such relief. 28 U.S.C. § 1915A(a) and (b); 28 U.S.C.

§ 1915(e)(2)(B).

IV. Discussion

     A.Cause of Action

     Plaintiff purports to bring his claims under 42 U.S.C. § 1983,

as well as 28 U.S.C. § 1331 and Bivens; at another point in the

complaint, Plaintiff refers to 18 U.S.C. § 242. The threshold issue

is the appropriate cause of action for Plaintiff’s claims.

         1. 28 U.S.C. § 242

     Plaintiff asserts that “18 U.S.C. [§] 242 was enacted to

enforce [the] Fourteenth Amendment, it punishes acts by federal

officer and acts by state officers whether they act under state or

federal law.” (Doc. 1, p. 8.) Plaintiff cannot obtain relief on

the ground that Defendants violated 18 U.S.C. § 242. That statute

is a federal criminal statute that does not provide Plaintiff with

a private cause of action. See Lynch v. Bulman, 2007 WL 2993612,

*2 (10th Cir. 2007) (unpublished opinion).

         2. 42 U.S.C. § 1983

     It appears that Plaintiff may also wish to assert claims under

42 U.S.C. § 1983. (See Doc. 1, p. 8.) “To state a claim under

section 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and

must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48–

                                   6
      Case 5:21-cv-03051-SAC Document 6 Filed 07/23/21 Page 7 of 14




49 (1988) (citation omitted). A defendant acts “under color of

state law” when he or she “exercise[s] power ‘possessed by virtue

of state law and made possible only because the wrongdoer is

clothed with the authority of state law.’” West, 487 U.S. at 49

(citations omitted).

     Plaintiff alleges no facts that support a plausible inference

that any defendant was acting under color of state law. The events

took place in a federal penitentiary and the defendants all appear

to be federal officials or employees. Therefore, Plaintiff fails

to state a claim under § 1983.

         3. 28 U.S.C. 1331 and Bivens

     The complaint now before the Court contains claims that appear

to fall within the boundaries of Bivens.

          “Bivens established that the victims of a
          constitutional violation by a federal agent
          have a right to recover damages against the
          official in federal court despite the absence
          of any statute conferring such a right. Though
          more limited in some respects . . . , a Bivens
          action is the federal analog to suit brought
          against state officials under [section 1983].”

Hartman v. Moore, 547 U.S. 250, 254 n.2 (2006).          Because Bivens

claims and § 1983 claims are analogous, the Court cites to legal

authority regarding both. See Hernandez v. Mesa, 140 S. Ct. 735,

747 (2020) (noting the parallel between Bivens and § 1983 actions).




                                   7
      Case 5:21-cv-03051-SAC Document 6 Filed 07/23/21 Page 8 of 14




     B.Sovereign Immunity

     Plaintiff asserts claims against the individual Defendants

“in their official and personal capacities.” (Doc. 1, p. 8.)

               “There is no such animal as a Bivens suit
          against a public official . . . in his or her
          official capacity. Instead, any action that
          charges such an official with wrongdoing while
          operating in his or her official capacity . .
          . operates as a claim against the United
          States.’ And ‘[s]overeign immunity . . .
          shields the United States, its agencies, and
          its officers acting in their official capacity
          from suit.”

Watson v. Hollingsworth, 741 Fed. Appx. 545, 550-51 (10th Cir.

2018) (quoting Normandy Apartments, Ltd. v. U.S. Dep’t of Hous.,

554 F.3d 1290, 1295 (10th Cir. 2009)) (internal citations omitted).

     Because sovereign immunity “is jurisdictional and deprives

courts of subject-matter jurisdiction,” Plaintiff bears the burden

to point to a specific waiver of sovereign immunity before he may

bring a Bivens claim against the federal government, a federal

agency, or a federal official in his or her official capacity.

Watson, 741 Fed. Appx. at 551 (citing Normandy Apartments, Ltd.,

554 F.3d at 1295). Plaintiff has not done so. Thus, the Court lacks

subject-matter   jurisdiction     over   Plaintiff’s    claims    against

Defendants in their official capacities. It is unclear from the

complaint whether Plaintiff alleges claims against The United




                                   8
         Case 5:21-cv-03051-SAC Document 6 Filed 07/23/21 Page 9 of 14




States of America and the Federal Bureau of Prisons2, but such

claims are also barred by sovereign immunity.

        C.Failure to State a Claim

        A court liberally construes a pro se complaint and applies

“less    stringent    standards     than     formal     pleadings    drafted    by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition,

the court accepts all well-pleaded allegations in the complaint as

true. Anderson v. Blake, 469 F.3d 910, 913 (10th Cir. 2006). Even

so, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate.

Bell    Atlantic   Corp.    v.    Twombly,     550    U.S.   544,   558   (2007).

Furthermore, a pro se litigant’s “conclusory allegations without

supporting factual averments are insufficient to state a claim

upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). The Court “will not supply additional

factual    allegations     to    round   out   a     plaintiff’s    complaint   or

construct a legal theory on plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

        The decisions in Twombly and Erickson created a new standard

of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v. Bemis,

500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted); see also

Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009). Under



2 The caption of the complaint refers to “United States [o]f America, Federal
Bureau of Prisons, Captain B. Root,” etc. (Doc. 1, 1.)

                                         9
       Case 5:21-cv-03051-SAC Document 6 Filed 07/23/21 Page 10 of 14




this   new    standard,   courts   determine   whether    a    plaintiff    has

“nudge[d]     his   claims   across   the   line   from       conceivable    to

plausible.” Smith, 561 F.3d at 1098 (quotation marks and citation

omitted). “Plausible” in this context refers “to the scope of the

allegations in a complaint: if they are so general that they

encompass a wide swath of conduct, much of it innocent,” then the

plaintiff has not met his or her burden. Robbins, 519 F.3d at 1247

(citing Twombly, at 1974).

             1. Failure to Allege Personal Participation by Defendant

               Hudson

       An essential element of a civil rights claim against an

individual is that person’s direct personal participation in the

acts or inactions upon which the complaint is based. Kentucky v.

Graham, 473 U.S. 159, 166 (1985); Pahls v. Thomas, 718 F.3d 1210,

1226 (10th Cir. 2013) (“[I]t is incumbent upon a plaintiff to

‘identify specific actions taken by particular defendants’ in

order to make out a viable § 1983 or Bivens claim.”). Conclusory

allegations of involvement are not sufficient. See Ashcroft v.

Iqbal, 556 U.S. 662, 676 (2009)(“Because vicarious liability is

inapplicable to Bivens and § 1983 suits, a plaintiff must plead

that each Government-official defendant, through the official’s

own individual actions, has violated the Constitution.”). Rather,

“to state a claim in federal court, a complaint must explain what

each defendant did to [the pro se plaintiff]; when the defendant

                                      10
       Case 5:21-cv-03051-SAC Document 6 Filed 07/23/21 Page 11 of 14




did it; how the defendant’s action harmed [the plaintiff]; and,

what specific legal right the plaintiff believes the defendant

violated.” Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe

County Justice Center, 492 F.3d 1158, 1163 (10th Cir. 2007).

       The only factual allegations directly involving Defendant

Hudson are as follows. Plaintiff submitted a BP-9 form to Defendant

Hudson complaining that he had been assaulted by Defendant Root

and had been seeking medical treatment for the resulting injuries

since December 17, 2019. (Doc. 1, p. 10.) Plaintiff received a

response on or about December 28, 20203 that stated, in part,

“‘Records indicate you are currently scheduled to be evaluated by

medical staff. You will be escorted to health services building on

your    unit[’]s     day     for   medical    appointments,’”     but    as    of

February 15, 2021, Plaintiff had not been seen by medical staff.

Id.

       An allegation that an official denied a grievance or failed

to respond to a grievance is not sufficient to show personal

participation. See Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th

Cir.   2009)(A     “denial    of   a   grievance,   by   itself   without     any

connection to the violation of constitutional rights alleged by

plaintiff,    does    not     establish      personal    participation    under

§ 1983.”). Similarly, Defendant Hudson’s alleged failure to ensure


3 The complaint asserts Plaintiff received the response “[o]n or about 12-28-
21.” (Doc. 1, p. 10.) The Court assumes Plaintiff means December 28, 2020, as
December 21, 2021 has not yet occurred.

                                        11
       Case 5:21-cv-03051-SAC Document 6 Filed 07/23/21 Page 12 of 14




the occurrence of events anticipated in his communication with

Plaintiff does not rise to the level of personal participation

required to state a Bivens claim against him. Even liberally

construing the complaint and taking all well-pleaded allegations

therein   as   true,    Plaintiff    has   failed    to   adequately    allege

sufficient personal involvement by Defendant Hudson.4

           2. Failure to Adequately Allege a Federal Constitutional

               Violation

      Relatedly, although Plaintiff has alleged specific actions

taken by other Defendants, the actions attributed to Defendant

Gregory do not establish a plausible Bivens claim for violation of

the Eighth Amendment.

      Plaintiff alleges that on November 19, 2020, he submitted an

electronic cop out to Defendant Gregory, his medical provider,

explaining that Defendant Root had injured him, identifying his

ongoing injuries, and stating that he suffered constant pain.

(Doc. 1, p. 6.) Defendant Gregory informed Plaintiff that he would

be medically evaluated, but as of February 15, 2021, Plaintiff had

not received medical attention. Id. at 10. Defendant Gregory also

asserted that Plaintiff had said at an appointment “‘on 9-19,’”

that his “‘neck pain had resolved, but [he] had low back pain” and



4 This is based on the construction of the complaint to allege claims of

excessive force and deliberate indifference. If Plaintiff intended to articulate
other or additional constitutional claims, he may do so in his amended complaint
if he chooses to file one.

                                      12
        Case 5:21-cv-03051-SAC Document 6 Filed 07/23/21 Page 13 of 14




an “x-ray was unremarkable.’” Id. at 6. Plaintiff contends that

“9-19” refers to September 19, 2019, which was before the events

at    the   heart    of   this     case.    Id.   Plaintiff       also    asserts        that

Defendant Gregory falsely told him that all medical cop outs become

part of his medical records. Id.

       Plaintiff has not identified the constitutional right he

believes     Defendant          Gregory    violated.      Even    taking        all    these

allegations as true, Plaintiff has not alleged any facts that

establish Defendant Gregory violated his constitutional rights.

V.    Amended Complaint Required

       For the reasons stated herein, the complaint currently before

the Court contains multiple deficiencies and was filed on an

improper      form.       The     Court     therefore      grants      Plaintiff          the

opportunity to file a complete and proper amended complaint upon

court-approved forms that cures all the deficiencies discussed

herein. In his amended complaint, Plaintiff must (1) identify

proper      defendants;          (2)      identify     the       particular           federal

constitutional right or rights he believes Defendants violated;

(3)    allege     sufficient       facts    to    state   a    claim     of     a     federal

constitutional violation and show a cause of action in federal

court;      and     (4)   allege       sufficient      facts      to     show       personal

participation by each named defendant. If Plaintiff does not file

an amended complaint within the given time that cures all the



                                             13
      Case 5:21-cv-03051-SAC Document 6 Filed 07/23/21 Page 14 of 14




deficiencies discussed herein, this matter will be decided on the

current deficient complaint.

     IT IS THEREFORE ORDERED that Plaintiff is granted until

August 23, 2021 to file a complete and proper amended complaint to

cure all the deficiencies discussed herein. The clerk is directed

to send Bivens forms and instructions to Plaintiff.

     IT IS SO ORDERED.

     DATED:   This 23rd day of July, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge




                                   14
